 1
 2
 3
 4
 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11
     JOHNNY C. THOMAS,                           Case No. 1:16-cv-00524-DAD-EPG (PC)
12
                    Plaintiff,                   FINDINGS AND RECOMMENDATIONS,
13                                               RECOMMENDING THAT PLAINTIFF’S
      v.                                         MOTION AND SUPPLEMENTAL
14                                               MOTION FOR SUMMARY JUDGMENT
     MARK KUO,                                   BE DENIED; AND THAT DEFENDANTS’
15                                               MOTION FOR SUMMARY JUDGMENT
                    Defendant.                   BE DENIED
16
                                                 (ECF NOS. 68, 70, 71)
17
                                                 OBJECTIONS, IF ANY, DUE WITHIN
18                                               TWENTY-ONE DAYS

19
20          Plaintiff, Johnny C. Thomas, is a state prisoner proceeding pro se and in forma pauperis

21   with this civil rights action filed pursuant to 42 U.S.C. § 1983. This action now proceeds on

22   Plaintiff’s Second Amended Complaint against Defendant Mark Kuo (“Defendant”) on a claim

23   for deliberate indifference to serious medical needs in violation of the Eighth Amendment.

24   (ECF Nos. 22, 23.) Before the Court is Plaintiff’s motion for summary judgment and

25   supplemental motion for summary judgment (ECF Nos. 68, 71), and Defendant’s cross-motion

26   for summary judgment (ECF No. 70). The Court recommends denying Plaintiff’s motion for

27   summary judgment and supplemental motion for summary judgment. The Court also

28   recommends denying Defendant’s cross-motion for summary judgment.

                                                    1
 1   I.     ALLEGATIONS IN SECOND AMENDED COMPLAINT (ECF No. 22)
 2          The events at issue in this case occurred while Plaintiff was incarcerated at Kern Valley
 3   State Prison (“KVSP”). This case is proceeding only against Defendant Mark Kuo, who is a
 4   Doctor of Dental Medicine and an oral surgeon employed by the California Department of
 5   Corrections (“CDCR”).
 6          On April 8, 2015, Plaintiff was sent to the Correctional Treatment Center (“CTC”) to
 7   have a cyst surgically removed from his lower lip gum area. Defendant Mark Kuo conducted
 8   the surgery. Defendant completed the surgical removal of the cyst, but did not close the
 9   surgical wound with stitches or sutures, nor did Defendant provide Plaintiff with any pain
10   medication. Instead, Defendant merely stuffed the surgical wound with folded gall pads and
11   directed escort officers to take Plaintiff to the CTC medical holding tank. On the way to the
12   holding tank, Plaintiff was in severe pain in the area of the surgical wound and was bleeding
13   from the wound onto the hallway floor. While Plaintiff was in the holding tank, his pain and
14   bleeding became so bad that the officers returned Plaintiff to the CTC clinical room for help.
15   Defendant checked the surgical wound and told Plaintiff, “I didn’t use stitches to [close] the
16   surgical wound opening, that’s why the gall pads there, that is your own bloody spit building up
17   coming out, you should swallow your own excess spit cause the galls cannot catch it all!”
18   Defendant did not act to stop the bleeding, close the wound, or address the excessive pain that
19   Plaintiff was suffering. Instead, Defendant ordered the escort officers to take Plaintiff back to
20   his yard without any additional treatment.
21          The escort officers took Plaintiff back to his yard as instructed. By the time they arrived
22   at the yard, Plaintiff’s pain and bleeding was so bad that he was taken straight to the health
23   clinic. The nurse said, “Why is there no stitches closing the surgical wound, there should be
24   stitches?” The nurse went back over to the CTC to get Tylenol Three pain medication and gave
25   Plaintiff a prescribed dose. The nurse then told Plaintiff, “you gonna have to get some stitches
26   put in that open surgical wound because germs could get in there and set up a bacterial
27   infection that could be dangerously risky.” Several days later, a different surgeon used sutures
28   to close the surgical wound left open by Defendant.

                                                      2
 1          The failure of Defendant to stitch close the surgical wound after removing the cyst led
 2   to Plaintiff “suffering tremendous pains and bacterial infections. And many continuous healing
 3   problem complications,” requiring follow-up surgeries. Plaintiff has also suffered resulting
 4   nerve damage, the inability to eat well, teeth sensitivity to hot and cold food temperatures,
 5   ongoing gum aching, and the eventual loss of two lower front bottom teeth, which has caused
 6   Plaintiff shame, embarrassment, loss of self-esteem, and loss of confidence. Plaintiff requests
 7   monetary damages and injunctive relief.
 8    II.   MOTIONS FOR SUMMARY JUDGMENT
 9          A.      Summary Judgment Standard
10          Summary judgment in favor of a party is appropriate when there “is no genuine dispute
11   as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.
12   P. 56(a); Albino v. Baca (“Albino II”), 747 F.3d 1162, 1169 (9th Cir. 2014) (en banc) (“If there
13   is a genuine dispute about material facts, summary judgment will not be granted.”). “A party
14   asserting that a fact cannot be or is genuinely disputed must support the assertion by (A) citing
15   to particular parts of materials in the record, including depositions, documents, electronically
16   stored information, affidavits or declarations, stipulations (including those made for purposes
17   of the motion only), admissions, interrogatory answers, or other materials; or (B) showing that
18   the materials cited do not establish the absence or presence of a genuine dispute, or that an
19   adverse party cannot produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1).
20          A party moving for summary judgment “bears the initial responsibility of informing the
21   district court of the basis for its motion, and identifying those portions of ‘the pleadings,
22   depositions, answers to interrogatories, and admissions on file, together with the affidavits, if
23   any,’ which it believes demonstrate the absence of a genuine issue of material fact.” Celotex
24   Corp. v. Catrett, 477 U.S. 317, 323 (1986), quoting Fed. R. Civ. P. 56(c). If the moving party
25   moves for summary judgment on the basis that a material fact lacks any proof, the court must
26   determine “whether a fair-minded jury could reasonably find for the [non-moving party].”
27   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986) (“The mere existence of a scintilla
28   of evidence in support of the plaintiff’s position will be insufficient; there must be evidence on

                                                      3
 1   which the jury could reasonably find for the plaintiff.”). “[A] complete failure of proof
 2   concerning an essential element of the nonmoving party’s case necessarily renders all other
 3   facts immaterial.” Celotex, 477 U.S. at 322. “[C]onclusory allegations unsupported by factual
 4   data” are not enough to rebut a summary judgment motion. Taylor v. List, 880 F.2d 1040, 1045
 5   (9th Cir. 1989) (citation omitted).
 6          In reviewing a summary judgment motion, the Court may consider other materials in
 7   the record not cited to by the parties, but is not required to do so. Fed. R. Civ. P. 56(c)(3);
 8   Carmen v. San Francisco Unified School Dist., 237 F.3d 1026, 1031 (9th Cir. 2001).
 9          In judging the evidence at the summary judgment stage, the Court “must draw all
10   reasonable inferences in the light most favorable to the nonmoving party.” Comite de
11   Jornaleros de Redondo Beach v. City of Redondo Beach, 657 F.3d 936, 942 (9th Cir. 2011). It
12   need only draw inferences, however, where there is “evidence in the record . . . from which a
13   reasonable inference . . . may be drawn”; the court need not entertain inferences that are
14   unsupported by fact. Celotex, 477 U.S. at 330 n.2. But, “if direct evidence produced by the
15   moving party conflicts with direct evidence produced by the nonmoving party, the judge must
16   assume the truth of the evidence set forth by the nonmoving party with respect to that fact.”
17   Leslie v. Grupo ICA, 198 F.3d 1152, 1158 (9th Cir. 1999) (citation omitted).
18          Additionally, the Court must liberally construe Plaintiff’s filings because he is a pro se
19   prisoner. Thomas v. Ponder, 611 F.3d 1144, 1150 (9th Cir. 2010).
20          B.      Undisputed Material Facts1
21          The Court has compiled the following undisputed facts from the Parties’ separate
22   statements of undisputed facts as well as various filings and evidence submitted by the parties.
23   These facts are deemed undisputed for the sole purpose of addressing the cross-motions for
24   summary judgement. The undisputed facts are as follows:
25
26
        1
          Defendant requests the Court disregard Plaintiff’s statement of material facts as untimely
27   and find, as a result, that there are no disputed issues of material fact. (ECF No. 89 at 2-3.) The
28   Court declines to do so. See Thomas, 611 F.3d at 1150 (pro se prisoners are expressly
     exempted from the requirement of strict compliance with the summary judgment rules).
                                                       4
 1          1. Defendant is a Doctor of Dental Medicine and is licensed in the State of California.
               (ECF No. 79 at 1; ECF No. 83 at 2.)
 2
            2. Plaintiff was diagnosed with having a cyst in his mouth that needed to be removed.
 3
               (ECF No. 79 at 1; ECF No. 83 at 1.)
 4
            3. Plaintiff was referred to Defendant for removal of the cyst. (ECF No. 79 at 1; ECF
 5
               No. 83 at 1.)
 6
            4. On April 8, 2015, Defendant surgically removed the cyst, which was located on
 7             Plaintiff’s lower lip gum area. (ECF No. 79 at 2; ECF No. 22 at 8.)
 8          5. Defendant did not use stitches or sutures to close the surgical wound after removing
 9             a cyst from Plaintiff’s mouth. (ECF No. 22 at 8-9; ECF No. 71 at 45; ECF No. 78 at
10             3.)

11          C.      Summary of Parties’ Arguments and Evidence Submitted

12                  1. Summary of Plaintiff’s Arguments (ECF Nos. 68, 71, 73, 74, 75, 76, 77,
                       83, 85, 86, 87, 90)
13
            Plaintiff argues that he is entitled to summary judgment on his claim against Defendant
14
     for deliberate indifference to Plaintiff’s serious medical needs because (1) his administrative
15
     appeal was granted in part, and (2) Defendant admits that he did not use stitches/sutures to
16
     close the surgical wound.
17
            As to the administrative appeal, Plaintiff argues the “material facts of this lawsuit
18
     [were] admitted to and responsibility was accepted when the Plaintiff sought administrative
19
     remedy by way of his Inmate/Patient 602 California Health Care Services Appeal.” Plaintiff
20
     argues that the California Health Care Services Appeal department “investigated Plaintiff’s
21
     Inmate/Patient 602 Health Care Services Appeal,” and accepted responsibility by “‘Granting in
22
     Part’ Plaintiff’s claim allegations.”
23
            As to Defendant’s admission that he did not use stitches or sutures to close the surgical
24
     wound, Plaintiff points out that Defendant performed the cyst removal surgery, and argues that
25
     Defendant admits “that he didn’t close the cyst removal surgical wound hole with
26
     stitches/sutures” after he completed the surgery. This left Plaintiff’s “front lower lip gum area
27
     completely without stitches/sutures,” which in turn “allowed food, germs and infectional
28

                                                      5
 1   bacteria to get into the dental wound hole of the surgery,” causing pain and healing
 2   complications.
 3           Plaintiff argues that Defendant’s admission that he did not stitch/suture close the
 4   wound, combined with the result of Plaintiff’s Inmate/Patient 602 Health Care Services Appeal,
 5   demonstrates that there is no material issue of fact and that he is entitled to summary judgment.
 6           In opposition to Defendant’s arguments, summarized below, Plaintiff argues that there
 7   is a dispute of fact regarding whether Defendant used a silver nitrate stick to close Plaintiff’s
 8   surgical wound. Plaintiff contends that Defendant did not; Defendant contends that he did.
 9   Plaintiff stresses that he is not challenging Defendant’s use of a silver nitrate stick as opposed
10   to stitches/sutures to close the wound. His contention is, instead, that Defendant did not use
11   anything—did not use stitches/sutures and did not use a silver nitrate stick or anything else—to
12   close the wound and that this failure to close the wound was deliberately indifferent to
13   Plaintiff’s serious medical needs.
14                    2. Summary of Plaintiff’s Evidence
15           In support of his arguments, Plaintiff relies on his own declarations, the declaration of
16   Hiram Summers, records from Plaintiff’s administrative appeal, Plaintiff’s dental and medical
17   records, and Defendant’s responses to Plaintiff’s requests for admissions. In addition,
18   Plaintiff’s Second Amended Complaint (“SAC”), motion for summary judgment, and some of
19   the other documents Plaintiff filed in support of summary judgment and in oppositions to
20   Defendant’s motion for summary judgment, have been sworn to under penalty of perjury.
21   These sworn documents will be treated as affidavits for purposes of summary judgment where
22   they are based on facts within Plaintiff’s personal knowledge and are admissible in evidence.
23   See Schroeder v. McDonald, 55 F.3d 454, 460 (9th Cir. 1995) (“A verified complaint may be
24   used as an opposing affidavit under Rule 56.”); Lew v. Kona Hosp., 754 F.2d 1420, 1423 (9th
25   Cir. 1985) (“A verified complaint may be treated as an affidavit to the extent that the complaint
26   is based on personal knowledge and sets forth facts admissible in evidence and to which the
27   affiant is competent to testify.”).
28   ///

                                                      6
 1                         a.        Plaintiff’s Declarations
 2          Plaintiff has submitted five separate declarations: (i) an undated declaration; (ii) a May
 3   17, 2018, declaration; (iii) a May 23, 2018, declaration; (iv) a September 10, 2018, declaration;
 4   and (v) a November 13, 2018, declaration.
 5                                   i.     Undated Declaration
 6          In an undated declaration, Plaintiff declares that after the surgery, Defendant “did not
 7   stitch/suture close the wound of plaintiff’s cyst removal surgery after the completion of mouth
 8   surgery.” (ECF No. 71 at 41.)
 9                                   ii.    May 17, 2018, Declaration
10          In his declaration dated May 17, 2018, Plaintiff declares:
11          On the 17th day of May, 2018, while waiting to go to medical appointment at the
            Deuel Vocational Institution medical department, I was told by Dental Assistant
12          Cynthia Nolan, “That California Health Care Services of CDCR. . . does not have
            nitrate sticks for closing surgical wounds cause nitrate sticks are not allowed for
13          such purpose. That the dental department use only sutures or silk thread stitches
14          for closing up surgical wounds when a cyst is removed from my lower lip area,
            and not nitrate sticks.”
15
     (ECF No. 73 at 22.)
16
17                                   iii.   May 23, 2018, Declaration

18          In his declaration dated May 23, 2018, Plaintiff declares:
19          On the 23 day of May, 2018, I was attending my medical appointment at the
            Deuel Vocational Institution medical clinic to see the doctor. I first came to see
20          Medical assistant Nurse Ms. T. Banks who told me, “The reason Nitrate Stick is
21          not used in matters such as a cyst removal surgery is the surface need to be dry to
            stick the Nitrate Stick onto the wound opening to seal it close. You wouldn’t use
22          it in someone mouth after surgery to close a cyst from the gum area because the
            mouth stays moist and won’t allow nitrate stick to dry properly.”
23
     (ECF No. 73 at 24.)
24
                                     iv.    September 10, 2018, Declaration
25
            In his declaration dated September 10, 2018, Plaintiff declares:
26
            Defendant Mark Kuo did not close the surgical wound hole by stitching, suturing,
27          or any other means. And even after escort officers as lay person brought the
            plaintiff back before Defendant Mark Kuo for help because of all the blood
28          draining from the wound and pain the plaintiff was suffering. Defendant Mark

                                                      7
             Kuo still yet in deliberate indifference to plaintiff’s serious dental needs refused to
 1           close surgical wound with stitches, sutures, or any other means. On the same day
             4-8-15, dental assistant nurse for the prison A-Yard told plaintiff, “Defendant
 2           should have placed stitches/sutures in the wound to close it after cyst removal
             surgery done.” Follow-up appointment dentists said, “That the cyst removal
 3           wound needed stitches,” and did stitch the wound closed [himself], saying,
 4           “Defendant should have stitched it.”
     (ECF No. 68 at 9.)
 5
                                    v.      November 13, 2018, Declaration
 6
             In his declaration dated November 13, 2018, Plaintiff declares:
 7
 8           At the time of the cyst removal operation the Plaintiff was fully conscious during
             the whole procedure.
 9
             Plaintiff states that Defendant Mark Kuo did not stitch/suture close the surgical
10           wound incision, nor did Defendant Mark Kuo use silver nitrate stick to cauterize
             the wound at any time during the course of the whole cyst removal procedure
11           operation performed by Defendant. Therefore the Plaintiff disputes Dr. Mark
             Kuo’s false claim of using silver nitrate stick as untrue.
12
             The Plaintiff has evidence of the medical record showing no entry that Dr. Mark
13           Kuo used silver nitrate stick during the cyst removal surgical procedure done on
             04-08-2015 at Central Treatment Center on the Kern Valley State Prison.
14
15   (ECF No. 80 at 16-17.)

16                          b.      Declaration of Hiram Summers

17           Plaintiff has also submitted the declaration of Hiram Summers dated May 17, 2018. At

18   the time of the declaration, Mr. Summers was an inmate at the Deuel Vocational Institute in

19   Trace, California. (ECF No. 73 at 20.) He states that while he was at the clinic,

20           I observed Johnny G. Thomas come up to talk [to] Dental Assistant Cynthia
             Nolan and ask her, is “a dental surg[eon] suppose[d] to use Nitrate Stick to close
21           the surgical hole opening when he removed a cyst from the gum of my lower lip
             area?” I heard Dental Assistant Cynthia Nolan answer him saying, “We do not use
22           Nitrate Sticks to close surgical operation wounds here in California Health Care
             of CDCR. . . . We don’t even have Nitrate Sticks here in the medical department
23           to use for closing up surgical wound completion cause nitrate sticks are not
             allowed here in CDCR Health Care Services. We only use sutures and silk thread
24           to close up your cyst removal surgeries cause Nitrate Sticks are not even in CDCR
             medical dental at all.”
25
26   (Id.)

27   ///

28   ///

                                                       8
 1                            c.    Administrative Appeal
 2           Plaintiff has provided numerous documents from his administrative appeal. In his
 3   appeal, Plaintiff requested review as follows: “I was left with a large open hole at the base of
 4   my lower lip exposing painful nerves and raw flesh inside to food and germs. Due to CRC
 5   Dental Surgeon not stitching the lip close after.” (ECF No. 71 at 9.) Plaintiff sought relief of
 6   dental corrective treatment from an outside dental specialist and monetary damages in the
 7   amount of $500,000. (Id.) The first level appeal response partially granted Plaintiff’s request
 8   for specialty service, but deemed monetary compensation to be beyond the scope of the appeals
 9   process. (Id. at 34.)
10           The second level appeal response partially granted Plaintiff’s appeal, noting that
11   Plaintiff was seen for specialty dental treatment by an oral surgeon on May 21, 2015, and that
12   Plaintiff will continue receive dental treatment as resources allow. (Id. at 37.) The second level
13   appeal response also noted that monetary compensation is beyond the scope of the appeals
14   process. (Id.)
15           The director’s level response denied Plaintiff’s appeal. (Id. at 38-39.) The director’s
16   level response states:
17           Your dental record indicates the treatment you received to date was appropriate
             for the dental problems diagnosed. Be advised that post surgical complications
18           during the healing phase can occur with any treatment performed. The follow up
             care that was provided was timely, appropriate and within the standard of care.
19           You are currently receiving care to save several of your teeth with root canal
20           therapy; therefore, there is no medical indication to be seen by an outside dental
             specialist at this time. Monetary compensation is beyond the scope of the appeals
21           process.

22           After review, no intervention at the Director’s Level of Review is necessary as
             your dental condition has been evaluated and you are receiving treatment deemed
23           necessary.
24   (Id.)

25                            d.    Dental Records

26           Plaintiff’s dental records include progress notes and other records from both before and

27   after the cyst removal surgery. (See ECF No. 71 at 51-89.) The progress notes from the day of

28   surgery, April 8, 2015, are largely illegible, but do not appear to include any reference to the

                                                      9
 1   use of a silver nitrate stick. (Id. at 64.)
 2           In progress notes dated April 13, 2015, Dr K. Mei, DDS, indicated that there were not
 3   sutures or stitches observed, that Plaintiff was in severe pain, and that there was inflammation
 4   and swelling. (Id. at 67.) In progress notes dated April 17, 2015, Dr. J. Napoles, DDS, noted
 5   that Plaintiff was still in pain, and that the post-operation (“PO”) wound was still open. “Not
 6   sure if oral surgeon sutured wound, unable to read his writing, not sure if intentional or
 7   unintentional. Delayed wound healing.” (Id. at 68.) In progress notes dated April 23, 2015, Dr.
 8   Napoles notes that Plaintiff was still in pain, “PO wound still open 2 cm,” “Delayed wound
 9   healing,” and that Dr. Napoles stitched close the wound using sutures. (Id. at 71.) In progress
10   notes dated April 30, 2015, Dr. Napoles indicates that the wound was healing better, that there
11   was no swelling/inflammation, and that Plaintiff wanted to have the stitches left in for a few
12   more days. (Id. at 75.)
13                             e.     Defendant’s Responses to Plaintiff’s Requests for Admissions
14           In requests for admission, Plaintiff asked Defendant to admit that Defendant was
15   supposed to close the open wound left by the cyst removal surgery “by the use of some form of
16   nitrate stick, adhesives, or stitches/sutures.” (ECF No. 71 at 45.) Defendant responded to this
17   and other requests for admission regarding the failure to close the wound, stating: “Following
18   removal of the cyst on April 8, 2015, Defendant used a nitrate stick to close the wound, as is
19   consistent with his education, training, and experience.” (Id.)
20                             f.     Plaintiff’s Sworn Second Amended Complaint
21           Plaintiff’s Second Amended Complaint (“SAC”), which is sworn under penalty of
22   perjury, states that after the surgery, Defendant did not stitch close the wound but instead,
23           simply stuffed the plaintiff’s surgical wound opening with folded gall pads and
             told the escort officers to take the plaintiff back because he’s through. While the
24           plaintiff was being escorted back to the CTC medical holding tank, he began to
             complain of severe pain in the surgical wound area and was bleeding very badly
25           on the hallway floor. And the pain and bleeding became so bad in the CTC
26           medical holding tank the escort officer returned the plaintiff back to the defendant
             dental surgeon for help. Defendant dental surgeon checked out the surgical wound
27           there in the CTC clinical room and told the plaintiff, “I didn’t use stitches to
             [close] the surgical wound opening, that’s why the gall pads there, that is your
28           own bloody spit building up coming out, you should swallow your own excess
             spit cause the galls can not catch it all!
                                                      10
 1   (ECF No. 22 at 8-9.)
 2                   3.      Summary of Defendant’s Arguments (ECF Nos. 69, 70, 78, 79, 81, 89)
 3           Defendant argues that the undisputed material facts demonstrate that after he removed
 4   the cyst from Plaintiff’s gum, Defendant used a nitrate stick to cauterize the surgical wound in
 5   lieu of stitches, and that the use of the nitrate stick was not deliberately indifferent to Plaintiff’s
 6   medical needs but was, instead, an exercise of professional judgment and within the standard of
 7   care. “Plaintiff cannot show that Dr. Kuo’s one-time decision to cauterize the opening left after
 8   the cyst removal rather than suture it rises to the level of a purposeful failure to respond to his
 9   medical needs.” (ECF No. 70-2 at 5.) Defendant argues that the case comes down to a
10   difference of opinion between Plaintiff and Defendant regarding the appropriate course of
11   treatment: “That is what Plaintiff is doing in this case—disagreeing with Dr. Kuo’s use of silver
12   nitrate to cauterize the wound after the biopsy, as opposed to using stitches.” (ECF No. 78 at 3.)
13   Because a difference of opinion as to diagnosis and treatment does not establish a constitutional
14   violation, Defendant argues that he is entitled to summary judgment.
15           Defendant also argues that he is entitled to qualified immunity because, “[i]n the
16   absence of a policy regarding the use of silver nitrate to cauterize an incision, it was not clearly
17   established that this course of treatment would constitute deliberate indifference. Given that the
18   use of silver nitrate is within the standard of care, Dr. Kuo would not have known that this
19   particular use was constitutionally impermissible.” (ECF No.81 at 3.)
20           In opposition to Plaintiff’s arguments, Defendant argues that Plaintiff has failed to
21   submit any admissible evidence to defeat Defendant’s motion for summary judgment, let alone
22   evidence to prevail on Plaintiff’s motion for summary judgment. As to Plaintiff’s contention
23   that Defendant did not use a silver nitrate stick to close the wound, Defendant contends that
24   Plaintiff’s self-serving statements are not in an admissible form and are insufficient to create a
25   triable issue of fact. “A rational trier of fact could not find that Plaintiff’s denial of Dr. Kuo’s
26   description of the dental procedure is credible.” (ECF No. 89 at 4.) Defendant also contends
27   that Dr. Kuo’s largely illegible handwritten medical notes are immaterial and do not provide a
28   basis for denying summary judgment to Defendant.

                                                       11
 1                   4.      Summary of Defendant’s Evidence (ECF Nos. 70-3, 70-4, 70-5, 81-1)
 2            In support of his arguments, Defendant relies on his own declaration; the declarations of
 3   Dr. Matthew Miles, Regional Director of the Inmate Dental Services Program, Division of
 4   Healthcare Services for the CDCR; Plaintiff’s CDCR dental records; and Plaintiff’s deposition
 5   testimony. The following provides a summary of the material aspects of that evidence.
 6                           a.      Defendant’s Declaration
 7            In his declaration dated September 18, 2018, Defendant declares that “[t]he surgical
 8   wound was chemically cauterized with a silver nitrate stick”; “[d]ue to the size of the lesion it
 9   was appropriate to cauterize the incision using the silver nitrate stick to prevent infection”; and
10   “use of a silver nitrate stick to close this wound was necessary due to the size of the wound, the
11   thin and fragile nature of the tissue at this location in the oral cavity, and the risk that sutures
12   would pull through the tissue, creating more damage than if no sutures were placed.” (ECF No.
13   70-3.)
14                           b.      Miles Declarations
15            Defendant submitted two declarations from Dr. Matthew Miles.
16                                   i.      May 11, 2018, Declaration
17            In a declaration dated May 11, 2018, Dr. Miles declares:
18            Based on review of the applicable dental and medical records, as well as Dr. Kuo’s
              response to “request for admission—set one,” I assess the care received by inmate
19            Thomas to be within the community standard. On 4/8/15, Dr. Kuo surgically removed a
              lesion from the labial vestibule of the anterior mandible . . . . The surgical wound was
20            chemically cauterized with a “nitrate stick”. . . .
21
              The use of a nitrate stick to cauterize the surgical wound is within the standard of care.
22            Alternatives to the use of a nitrate stick include: 1) Leaving the surgical site open and
              allow healing by secondary intention, and 2) Primary closure of the surgical site with
23            sutures. The appropriate method of treatment for the surgical wound is determined by
              the clinician at the time of the procedure and must include consideration for the size of
24            the wound, nature of the tissue surrounding the wound, and the location of the wound.
              Given the nature of the procedure and the general nature of the tissue at this location in
25            the oral cavity, placing sutures may be problematic. Specifically, tissue in this area
              tends to be thin, friable, and subject to tension from the underlying musculature. As a
26            result, it may be reasonably suspected that sutures would pull through the tissue, thus
              creating more tissue damage than if no sutures were placed.
27
28   (ECF No. 70-4 at 5.)

                                                       12
 1                                  ii.       November 29, 2018, Declaration
 2             In a declaration dated November 29, 2018, Dr. Miles declares: “The California
 3   Department of Corrections and Rehabilitation has no policy detailing indications for the use of
 4   silver nitrate to treat surgical wounds. . . . Thus use of a nitrate stick to cauterize the surgical
 5   wound is within the standard of care.” (ECF No. 81-1 at 1.)
 6                            c.      Plaintiff’s CDCR Dental Records
 7             Plaintiff’s dental records are summarized above with Plaintiff’s evidence.
 8                            d.      Plaintiff’s Deposition Testimony
 9             During Plaintiff’s deposition, Defendant’s counsel read to Plaintiff a portion of
10   Plaintiff’s First Amended Complaint (“FAC”).2 The portion of the FAC read to Plaintiff
11   includes the following:
12             Defendant John Doe not stitching closed the surgical wound of a cyst removal led to
               tremendous pain and suffering from bacterial infection setting into the surgical wound
13             that Defendant John Doe didn’t suture closed. The open surgical wound led to several
               continual unsuccessful painful attempts to correct the damage done by John Doe,
14             improper failure to stitch the Plaintiff’s oral surgical wound closed. . . .
15   (ECF No. 70-5 at 5.)
16             After reading the portions of the FAC to Plaintiff, the following exchange occurred:
17
               Q.      So, Mr. Thomas, is that an accurate depiction of the allegations that you have
18             against the dentist right now?

19             A.      Yes, that’s what I feel is – actually happened. I feel like, yes, he caused that to
               happen.
20
               Q.      So that the dentist not putting the stitches in the surgical wound led to the
21             bacterial infection of your teeth?
22             A.     That’s what I feel happened.
23   (ECF No. 70-5 at 6.)
24   ///
25   ///
26
27         2
          The FAC is not the operative complaint. Rather, the operative complaint is the Second
28   Amended Complaint (“SAC”) filed on March 6, 2017 (ECF No. 22). However, the portion of
     the FAC read to Plaintiff during the deposition is in relevant part consistent with the SAC.
                                                        13
 1          D.      Legal Standards
 2                  1.      Section 1983
 3          The Civil Rights Act under which this action was filed provides:
 4          Every person who, under color of any statute, ordinance, regulation, custom, or
 5          usage, of any State or Territory or the District of Columbia, subjects, or causes to
            be subjected, any citizen of the United States or other person within the
 6          jurisdiction thereof to the deprivation of any rights, privileges, or immunities
            secured by the Constitution and laws, shall be liable to the party injured in an
 7          action at law, suit in equity, or other proper proceeding for redress....

 8   42 U.S.C. § 1983. “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely
 9   provides ‘a method for vindicating federal rights elsewhere conferred.’” Graham v. Connor,
10   490 U.S. 386, 393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see
11   also Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los
12   Angeles, 697 F.3d 1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir.
13   2012); Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir. 2006).
14          To prevail on a claim under § 1983, a plaintiff must demonstrate that (1) the defendant
15   acted under color of state law, and (2) the defendant deprived him of rights secured by the
16   Constitution or federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir.
17   2006); see also Marsh v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing
18   “under color of state law”). A person deprives another of a constitutional right, “within the
19   meaning of § 1983, ‘if he does an affirmative act, participates in another's affirmative act, or
20   omits to perform an act which he is legally required to do that causes the deprivation of which
21   complaint is made.’” Preschooler II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th
22   Cir. 2007) (quoting Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). “The requisite causal
23   connection may be established when an official sets in motion a ‘series of acts by others which
24   the actor knows or reasonably should know would cause others to inflict’ constitutional harms.”
25   Preschooler II, 479 F.3d at 1183 (quoting Johnson, 588 F.2d at 743). This standard of
26   causation “closely resembles the standard ‘foreseeability’ formulation of proximate cause.”
27   Arnold v. Int'l Bus. Mach. Corp., 637 F.2d 1350, 1355 (9th Cir. 1981); see also Harper v. City
28   of Los Angeles, 533 F.3d 1010, 1026 (9th Cir. 2008).

                                                     14
 1                  2.      Deliberate Indifference to Serious Medical Needs
 2          A prisoner can establish an Eighth Amendment violation arising from
 3   deficient medical care if he can prove that prison officials were deliberately indifferent to
 4   a serious medical need. Estelle v. Gamble, 429 U.S. 97, 104 (1976). Assuming
 5   the medical need is “serious,” a plaintiff must show that the defendant acted
 6   with deliberate indifference to that need. Id. “Deliberate indifference is a high legal
 7   standard.” Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004). It entails something more
 8   than medical malpractice or even gross negligence. Id. Deliberate indifference exists when a
 9   prison official “knows of and disregards an excessive risk to inmate health or safety; the
10   official must both be aware of the facts from which the inference could be drawn that a
11   substantial risk of serious harm exists, and he must also draw the inference.” Farmer v.
12   Brennan, 511 U.S. 825, 837 (1994). Deliberate indifference exists when a prison official
13   “den[ies], delay[s] or intentionally interfere[s] with medical treatment, or it may be shown by
14   the way in which prison officials provide medical care.” Crowley v. Bannister, 734 F.3d 967,
15   978 (9th Cir. 2013) (internal quotation marks and citation omitted).
16          Critically, “a difference of opinion between a physician and the prisoner—or
17   between medical professionals—concerning what medical care is appropriate does not amount
18   to deliberate indifference.” Snow v. McDaniel, 681 F.3d 978, 987 (9th Cir. 2012), overruled on
19   other grounds by Peralta v. Dillard, 744 F.3d 1076, 1083 (9th Cir. 2014).
20                  3.      Qualified Immunity
21          “The doctrine of qualified immunity protects government officials ‘from liability for
22   civil damages insofar as their conduct does not violate clearly established statutory or
23   constitutional rights of which a reasonable person would have known.’” Pearson v. Callahan,
24   555 U.S. 223, 231 (2009) (citation omitted). In determining whether defendants are entitled to
25   qualified immunity, the Court must decide (1) whether the facts shown by plaintiff make out a
26   violation of a constitutional right; and (2) whether that right was clearly established at the time
27   of the officer’s alleged misconduct. Id. at 232.
28          To be clearly established, a right must be sufficiently clear “that every ‘reasonable

                                                        15
 1   official would [have understood] that what he is doing violates that right.’” Reichle v. Howards,
 2   132 S. Ct. 2088, 2090 (2012) (citation omitted) (alteration in original). This immunity protects
 3   “all but the plainly incompetent or those who knowingly violate the law.” Malley v. Briggs, 475
 4   U.S. 335, 341 (1986).
 5          E.      Evidentiary Objections
 6          Both parties have raised evidentiary objections, which the Court has carefully reviewed.
 7   To the extent the Court necessarily relied on evidence that has been objected to, the Court
 8   relied only on evidence it considered to be admissible. It is not the practice of the Court to rule
 9   on evidentiary matters individually in the context of summary judgment. This is particularly
10   true when “many of the objections are boilerplate recitations of evidentiary principles or
11   blanket objections without analysis applied to specific items of evidence.” Capital Records,
12   LLC v. BlueBeat, Inc., 765 F.Supp.2d 1198, 1200 n.1 (C.D. Cal. 2010) (quoting Doe v.
13   Starbucks, Inc., 2009 WL 5183773, at *1 (C.D. Cal. Dec. 18, 2009)).
14          However, the Court will address several evidentiary issues. The Court will not consider
15   as evidence the declaration of Hiram Summers because that declaration is based on hearsay.
16   The Court also will not consider those portions of Plaintiff’s declarations that rely on hearsay.
17   Hearsay is any out-of-court statement, whether oral or written, offered in evidence to prove the
18   truth of the matter asserted. Fed. R. Evid. 801(a), (c). In the absence of a procedural rule or
19   statute, hearsay is inadmissible unless it is defined as non-hearsay under Federal Rule of
20   Evidence 801(d), or it falls within a hearsay exception under Federal Rule of Evidence 803,
21   804, or 807. See Fed. R. Evid. 802; 30B Michael H. Graham, Federal Practice & Procedure:
22   Evidence § 7031 at 279.
23          Here, Mr. Summers’ declaration is based on statements made by Ms. Nolan, and
24   portions of Plaintiff’s declarations are based on statements made by Ms. Nolan and Ms. Banks.
25   The statements of Ms. Nolan and Ms. Banks are being submitted as evidence of the truth of the
26   matter asserted, and these statements do not qualify as non-hearsay, nor do they fall within an
27   exception to the hearsay rule. Accordingly, Mr. Summers’ declaration, and the portions of
28   Plaintiff’s declarations that rely on hearsay, are inadmissible hearsay and the Court declines to

                                                     16
 1   consider this hearsay on summary judgment.3 The Court will, however, consider those portions
 2   of Plaintiff’s declarations and his sworn filings that are not hearsay and rely on Plaintiff’s
 3   personal knowledge.4
 4          F.      Analysis
 5                  1.      Plaintiff’s Motion for Summary Judgment
 6          Plaintiff argues that he is entitled to summary judgment on his claim of deliberate
 7   indifference because (1) his administrative appeal was granted in part, and (2) Defendant
 8   admits that he did not stitch/suture close the surgical wound.
 9          Plaintiff argues that the material facts were admitted to and responsibility was accepted
10   for Defendant’s conduct when Plaintiff’s administrative appeal was granted in part. However,
11   the administrative appeal decisions submitted by Plaintiff do not include any finding regarding
12   Defendant’s conduct in performing the surgery, nor do those decisions take responsibility for
13   Defendant’s conduct. Rather, the administrative appeal decisions at the first and second levels
14   merely grant in part Plaintiff’s request for specialty dental treatment to address the dental issues
15   that arose following the cyst removal surgery. (ECF No. 71 at 34-37.) Further, the director’s
16   level decision specifically states that the treatment Plaintiff “received to date was appropriate
17   for the dental problems diagnosed,” advises Plaintiff that “post surgical complications during
18   the healing phase can occur with any treatment performed,” and determined that the “follow up
19   care that was provided was timely, appropriate and within the standard of care.” (Id. at 38-39.)
20   These findings do not entitle Plaintiff to summary judgment.
21          Defendant’s admission that he did not use stitches or sutures to close the surgical wound
22   also does not entitle Plaintiff to summary judgment. Defendant has put forward evidence that
23
24      3
           This ruling does not preclude Plaintiff from having Ms. Nolan, Ms. Banks, or other
25   witnesses from testifying at trial regarding the use of silver nitrate sticks or other issues as long
     as such testimony is based on the witness’s personal knowledge, is not hearsay or falls within
26   an exception to the hearsay rule, is relevant, and is otherwise admissible.
         4
           “A witness may testify to a matter only if evidence is introduced sufficient to support a
27   finding that the witness has personal knowledge of the matter. Evidence to prove personal
28   knowledge may consist of the witness’s own testimony. This rule does not apply to a witness’s
     expert testimony under Rule 703.” Fed. R. Evid. 602.
                                                      17
 1   he used an alternative method—a silver nitrate stick—to close the wound (ECF No. 70-3), and
 2   that the use of a silver nitrate stick is within the standard of care (ECF Nos. 70-4 at 5, 81-1 at
 3   1). Although Plaintiff disputes whether Defendant used a silver nitrate stick or anything else to
 4   close the wound, Defendant’s evidence creates a genuine dispute of material fact regarding
 5   whether Defendant acted reasonably in closing the wound following the surgery and precludes
 6   the grant of summary judgment in favor of Plaintiff.
 7                  2. Defendant’s Motion for Summary Judgment
 8                          a. Deliberate Indifference to Serious Medical Needs
 9          Defendant argues that the undisputed evidence demonstrates that after Defendant
10   removed the cyst from Plaintiff’s gum, Defendant used a nitrate stick to cauterize the surgical
11   wound in lieu of stitches, and that the use of the nitrate stick was not deliberately indifferent to
12   Plaintiff’s medical needs but was, instead, an exercise of professional judgment and within the
13   standard of care. Defendant argues that the case comes down to a difference of opinion between
14   Plaintiff and Defendant regarding the appropriate course of treatment, and that this difference
15   of opinion does not establish a constitutional violation. Defendant argues that he is therefore
16   entitled to summary judgment. The Court disagrees.
17          Plaintiff is not arguing that the use of a silver nitrate stick rather than stitches/sutures
18   amounts to deliberate indifference. Instead, Plaintiff is arguing that Defendant did not use
19   anything—did not use stitches/sutures and did not use a silver nitrate stick or anything else—to
20   close the surgical wound and that this failure to close the wound was deliberately indifferent to
21   Plaintiff’s serious medical needs. Accordingly, Defendant’s argument that this case is simply
22   about a difference of opinion as to treatment fails.
23          Further, Plaintiff is not foreclosed by his deposition testimony from claiming that the
24   case is about Defendant’s failure to use any means to close the surgical wound. During his
25   deposition, Defendant’s counsel read out loud to Plaintiff a portion of Plaintiff’s First Amended
26   Complaint, which is in relevant part also included in the operative Second Amended
27   Complaint. This portion of the complaints alleges that Defendant did not stitch close the wound
28   and that Plaintiff suffered injury as a result. (ECF No. 70-5 at 5; see ECF No. 12 at 8 (FAC

                                                      18
 1   allegations); ECF 22 at 8-9 (SAC allegations).) Defendant’s counsel then asked Plaintiff:
 2           Q.      So, Mr. Thomas, is that an accurate depiction of the allegations that you
             have against the dentist right now?
 3           A.       Yes, that’s what I feel is – actually happened. I feel like, yes, he caused
             that to happen.
 4           Q.      So that the dentist not putting the stitches in the surgical wound led to the
             bacterial infection of your teeth?
 5           A.      That’s what I feel happened.
 6   (ECF No. 70-5 at 6.)
 7           The Court does not find Plaintiff’s deposition testimony to be inconsistent with or
 8   contradict Plaintiff’s claim that Defendant did not close the wound with stitches/sutures or any
 9   other means. The Second Amended Complaint alleges that Defendant did not close the wound
10   with stitches, which is consistent with Plaintiff’s deposition testimony. Defendant admits he did
11   not close the wound with stitches, but claims that he closed the wound another way—with a
12   silver nitrate stick—which Plaintiff denies. Plaintiff is not required to allege in his complaint
13   everything not done by Defendant in order to dispute the defense that Defendant used some
14   alternative to stitches.
15           Defendant also argues that the facts are undisputed that he used a silver nitrate stick to
16   close the wound, and that Plaintiff’s “self-serving statements” in his declarations “are
17   insufficient to create a triable issue of fact. A rational trier of fact could not find that Plaintiff’s
18   denial of Dr. Kuo’s description of the dental procedure is credible.” (ECF No. 89 at 4.) The
19   Court disagrees.
20           First, that a declaration is self-serving is an insufficient basis for disregarding the
21   declaration at the summary judgment stage. As the Ninth Circuit explained,
22           We have previously acknowledged that declarations are often self-serving, and
             this is properly so because the party submitting it would use the declaration to
23           support his or her position. S.E.C. v. Phan, 500 F.3d 895, 909 (9th Cir. 2007)
             (holding that the district court erred in disregarding declarations as
24           “uncorroborated and self-serving”). Although the source of the evidence may
25           have some bearing on its credibility and on the weight it may be given by a trier
             of fact, the district court may not disregard a piece of evidence at the summary
26           judgment stage solely based on its self-serving nature. See id. However, a self-
             serving declaration does not always create a genuine issue of material fact for
27           summary judgment: The district court can disregard a self-serving declaration that
             states only conclusions and not facts that would be admissible evidence. See id.;
28           see also Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1059 n.5, 1061 (9th
             Cir. 2002) (holding that the district court properly disregarded the declaration that
                                                        19
            included facts beyond the declarant’s personal knowledge and did not indicate
 1          how she knew the facts to be true); F.T.C. v. Publ'g Clearing House, Inc., 104
            F.3d 1168, 1171 (9th Cir. 1997) (“A conclusory, self-serving affidavit, lacking
 2          detailed facts and any supporting evidence, is insufficient to create a genuine
            issue of material fact.”).
 3
 4   Nigro v. Sears, Roebuck & Co., 784 F.3d 495, 497-98 (9th Cir. 2015).

 5          Here, Plaintiff’s declarations and other sworn pleadings include statements of fact based

 6   on his personal knowledge.5 These factual statements are properly considered on summary

 7   judgment even if they are self-serving in nature. See id.

 8          Defendant also contends that Dr. Kuo’s largely illegible handwritten progress notes are

 9   immaterial and do not provide a basis for denying summary judgment. (Id.) Again, the Court

10   disagrees. Although the lack of notation in the progress notes regarding the use of a nitrate stick

11   would be insufficient by itself to defeat summary judgment, this lack of notation lends further

12   support to Plaintiff’s position that Defendant did not use a silver nitrate stick or any other

13   means to close the wound.

14          Additional support for Plaintiff’s position that the wound was left open, and that

15   Defendant did not use a nitrate stick or any other means to close the wound, is found in

16   Plaintiff’s declarations and sworn filings that Plaintiff was fully awake during the entire

17   surgery and that Defendant did not suture/stitch or use a silver nitrate stick to close the wound;

18   that Defendant instead only placed gall pads in the wound in order to catch the blood; that after

19   the surgery, the wound was left open and Plaintiff was bleeding profusely from the open

20   wound; and that when Plaintiff returned because he was bleeding profusely and was in

21   significant pain, Defendant merely examined the open wound and then told Plaintiff, “I didn’t

22   use stitches to [close] the surgical wound opening, that’s why the gall pads there, that is your

23   own bloody spit building up coming out, you should swallow your own excess spit cause the

24   gall can not catch it all!” (ECF No. 22 at 8-9.) Plaintiff’s medical records also support

25   Plaintiff’s position that the wound was left open following surgery.

26          Based on the admissible evidence, the Court finds that there is a genuine dispute of

27
        5
28        Plaintiff also includes some hearsay statements in his declarations. As noted previously,
     Plaintiff’s hearsay statements are not being considered for purposes of summary judgment.
                                                      20
 1   material fact regarding whether Defendant was deliberately indifferent to Plaintiff’s serious
 2   medical needs. Viewed in the light most favorable to Plaintiff, and drawing all reasonable
 3   inferences in favor of Plaintiff, the evidence shows that Defendant failed to close the surgical
 4   wound by any means and that even when Plaintiff returned because of significant bleeding and
 5   a high level of pain, Defendant merely examined the open wound but did not provide any
 6   further treatment. During follow-up examinations by other dentists, the dentists noted that the
 7   wound was open and had not been stitched/sutured, that it was unclear why the wound had
 8   been left open rather than stitched closed, and that there was delayed healing and continuing
 9   pain. During one of these follow-up examinations, a doctor stitched closed the open wound.
10                          b.      Qualified Immunity
11          Defendant argues that he is entitled to qualified immunity for his decision to use a silver
12   nitrate stick to close the wound rather than stitches/sutures. However, as discussed above, the
13   dispute here is not about whether Defendant used a silver nitrate stick as opposed to
14   stitches/sutures to close the wound; rather, the dispute is whether Defendant used anything to
15   close the wound, or instead left the wound open. Notably, Defendant does not argue that he is
16   entitled to qualified immunity if, as Plaintiff contends, Defendant did not use any means to
17   close the wound but instead left the wound open.
18          Viewing the evidence in the light most favorable to Plaintiff, Defendant was
19   deliberately indifferent to Plaintiff’s serious medical needs in violation of Plaintiff’s Eighth
20   Amendment rights. Further, it is clearly established that prison officials violate an inmate’s
21   Eighth Amendment rights if they are deliberately indifferent to an inmate’s serious medical
22   needs. McGuckin, 974 F.2d at 1059-60. Based on the evidence presented by Plaintiff,
23   Defendant failed to close the surgical wound by any means, and even when Plaintiff returned
24   due to significant bleeding and pain, Defendant merely examined the open wound, told Plaintiff
25   he needed to just swallow the spit and blood, and sent Plaintiff back to his cell block without
26   any further treatment. Every reasonable official would know that these actions violate an
27   inmate’s Eighth Amendment rights. Accordingly, Defendant is not entitled to summary
28   judgment on the issue of qualified immunity.

                                                      21
 1          IX.     CONCLUSION AND RECOMMENDATIONS
 2          Based on the foregoing, the Court finds that there is a genuine dispute of material fact
 3   as to whether Defendant was deliberately indifferent to Plaintiff’s serious medical needs, and
 4   that Defendant is not entitled to summary judgment on the issue of qualified immunity.
 5          Accordingly, IT IS RECOMMENDED that Plaintiff’s motion for summary judgment
 6   (ECF No. 68), and supplemental motion for summary judgment (ECF No. 71), and Defendant’s
 7   motion for summary judgment (ECF No. 70) be DENIED.
 8          These findings and recommendations are submitted to the United States District Judge
 9   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within twenty-
10   one (21) days after being served with these findings and recommendations, any party may file
11   written objections with the court. Such a document should be captioned "Objections to
12   Magistrate Judge's Findings and Recommendations." Any reply to the objections shall be
13   served and filed within seven (7) days after service of the objections. The parties are advised
14   that failure to file objections within the specified time may result in the waiver of rights on
15   appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan,
16   923 F.2d 1391, 1394 (9th Cir. 1991)).
17
     IT IS SO ORDERED.
18
19
        Dated:     June 5, 2019                                 /s/
20                                                         UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27
28

                                                      22
